F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit

                                                                                 SEP 14 2004
                         UNITED STATES COURT OF APPEALS

                                     TENTH CIRCUIT                           PATRICK FISHER
                                                                                      Clerk


 JOHN ERIC THOMAS,

           Plaintiff-Appellant,


 v.                                                            No. 03-1129
 JOSEPH E. GUNJA, Warden;                                 (D.C. No. 02-Z-2169)
 KATHLEEN HAWK SAWYER,                                          (D. Colo.)
 Director, F.B.O.P.; A.W. ROWLETT,
 Unit Manager,

           Defendants-Appellees.


                                  ORDER AND JUDGMENT*


Before TACHA, Chief Judge, BALDOCK and HENRY, Circuit Judges.**




       *
          This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G). This case is therefore
submitted without oral argument.
       Plaintiff John Eric Thomas is an inmate at the United States Penitentiary (USP)

in Florence, Colorado.1 He filed this civil rights action pro se against prison officials

seeking both monetary and injunctive relief. See Bivens v. Six Unknown Named

Agents, 403 U.S. 388 (1971). As best we can discern, Plaintiff’s principal complaint

concerns his transfer from USP Terre Haute, Indiana to USP Florence in September

2002.2 The record contains a disciplinary report from USP Terre Haute, finding that

Plaintiff assaulted another inmate in 2002.” The Federal Bureau of Prisons transferred

Plaintiff to USP Florence that same year, where he is housed in a restrictive unit.



       1
          Plaintiff’s incarceration apparently is the result of his possession of a firearm
in violation of 18 U.S.C. § 922(g). See United States v. Thomas, 1999 WL 274518 (7th
Cir. 1999) (unpublished). The Seventh Circuit affirmed the district court’s sentencing
decision to depart upward from Thomas’ criminal history category based on his prison
conduct record with the Indiana Department of Corrections. See id. at **1.
       2
          In his opening brief, Plaintiff also asserts denial of good time credits, denial of
access to the courts, racism, and deliberate indifference to his needs. Plaintiff, however,
offers only conclusory allegations to support these claims. The district court ordered
Plaintiff to file an amended complaint supplying the factual bases for these claims. See
Fed. R. Civ. P. 8. In response, Plaintiff filed a motion for the presiding judge to recuse
as impartial. We have repeatedly opined that–

       “[a]lthough a pro se litigant’s pleadings are entitled to a liberal
       construction, he must follow the rules of federal and appellate procedure.
       Ogden v. San Juan County, 32 F.3d 452, 455 (10th Cir. 1994). Moreover
       . . . the parties and the court are under no obligation to craft legal theories
       for the plaintiff, nor may they supply factual allegations to support a pro se
       plaintiff’s claim for relief. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th
       Cir. 1991).

Abdelsamed v. United States, 31 Fed. Appx. 632, 633 (10th Cir. 2002) (unpublished).
Accordingly, we refuse to consider these claims.

                                              2
       According to Plaintiff, he attempted to file a grievance objecting to his transfer;

however Defendant Prison Officials have refused to process his grievance, thereby

depriving him of liberty. According to both Plaintiff’s notice of appeal and opening

brief, the “foundation of the grievance was to inquire into why Plaintiff was transferred

to this gang and disciplinary U.S. Penitentiary, Florence, Colorado, being Plaintiff is

not and has never been a gang member and Plaintiff was not transferred to this U.S.

Penitentiary for disciplinary reasons.” (emphasis added). The district court dismissed

Plaintiff’s action pursuant to 28 U.S.C. § 1915(e)(2)(B) as frivolous. We exercise

jurisdiction under 28 U.S.C. § 1291, and affirm.

       In Meachum v. Fano, 427 U.S. 215 (1976), the Supreme Court decided the

very issue Plaintiff raises on appeal: Whether Due Process “entitles a . . . prisoner to

a hearing when he is transferred to a prison the conditions of which are substantially

less favorable to the prisoner, absent a . . . law or practice conditioning such transfers

on proof of serious misconduct or the occurrence of other events.” Id. at 216. The

Court answered no:

       “[W]e cannot agree that any change in the conditions of confinement
       having a substantial adverse impact on the prisoner involved is sufficient
       to invoke the protections of the Due Process Clause. . . . The Constitution
       does not . . . guarantee that the convicted prisoner will be placed in any
       particular prison . . . . The conviction has sufficiently extinguished the
       defendant’s liberty interest to empower the [Government] to confine him
       in any of its prisons.

       Neither . . . does the Due Process Clause in and of itself protect a duly
       convicted prisoner against transfer from one institution to another within

                                               3
       the . . . prison system. . . . That life in one prison is much more disagreeable
       than in another does not in itself signify that a . . . liberty interest is
       implicated when a prisoner is transferred to the institution with the
       more severe rules.

Id. at 224-225.

       In Sandin v. Conner, 515 U.S. 472 (1995), the Court “reexamine[d] the

circumstances under which . . . prison regulations afford an inmate a liberty interest

protected by the Due Process Clause.” Id. at 474. The Court reaffirmed “the due process

principles . . . correctly established and applied in . . . Meachum.” Id. at 483. In Sandin,

the Court held “Conner’s discipline in segregated confinement did not present the type

of atypical, significant deprivation in which a State might conceivably create a liberty

interest.” Id. at 486. In so holding, the Court explained that in the prison setting, liberty

interests protected by Due Process “will be generally limited to freedom from restraint

which, while not exceeding the sentence in such an unexpected manner as to give rise to

protection by the Due Process Clause of its own force, . . . nonetheless imposes atypical

and significant hardship on the inmate in relation to the ordinary incidents of prison life.”

Id. at 484.

       The Supreme Court’s decisions in Sandin and Meachum sound the deathknell of

Plaintiff’s appeal. Plaintiff possesses no liberty interest in residing in any particular

federal prison. The Federal Bureau of Prisons has the discretion to transfer inmates to

alternative facilities “‘for whatever reason or for no reason at all.’” Id. at 479 (quoting

Meachum, 427 U.S. at 228). Furthermore, Plaintiff’s transfer from USP Terre Haute

                                               4
to USP Florence did not impose atypical and significant hardship on Plaintiff in relation

to the ordinary incidents of prison life. As such, Plaintiff has no right to a grievance

hearing objecting to his transfer:

       Transfers between institutions . . . are made for a variety of reasons and
       often involve no more than informed predictions as to what would best
       serve institutional security or the safety and welfare of the inmate. Yet
       under the approach urged here, any transfer, for whatever reason, would
       require a hearing as long as it could be said that the transfer would place
       the prisoner in substantially more burdensome conditions than he had
       been experiencing. We are unwilling to go so far.

Meachum, 427 U.S. at 225.

       Accordingly, the judgment of the district court is AFFIRMED. Until Plaintiff pays

in full the partial filing fee of $105.00 assessed by the Clerk of Court on May 29, 2003,

Plaintiff is prohibited from filing further lawsuits related to the claims asserted in this

action without explicit permission of the district court. See Abdelsamed v. United States,

31 Fed. Appx. 632, 633 (10th Cir. 2002) (unpublished).

       SO ORDERED.

                                            Entered for the Court



                                            Bobby R. Baldock
                                            Circuit Judge




                                               5